Order, Supreme Court, New York County (Beverly S. Cohen, J.), entered March 27, 1991, granting plaintiff’s motion for partial summary judgment and dismissing defendant’s affirmative defenses, unanimously affirmed, with costs.
It has previously been determined that Braten Apparel Corp. is justly indebted to plaintiff in the amount of $2,136,446.43 (see, Matter of Braten Apparel Corp., US Bankr Ct, SD NY 1987 [A-67-A-82]). In granting plaintiff’s motion for summary judgment on defendant’s guaranty therefor, the IAS court properly determined that defendant was bound by the determination of the Bankruptcy Court (see, Heller & Co. v Cox, 343 F Supp 519, affd sub nom. Heller & Co. v Ocean Air Tradeways, 486 F2d 1398).
Appellant’s second affirmative defense alleging a breach of agreement by plaintiff has previously been rejected (see, Braten Apparel Corp. v Bankers Trust Co., 80 AD2d 786, lv denied 54 NY2d 604; Braten v Bankers Trust Co., 89 AD2d 536, affd 60 NY2d 155) and the third affirmative defense of usury may not be maintained by the guarantor in respect to the corporate debt (see, Schneider v Phelps, 41 NY2d 238). We have examined appellant’s remaining arguments and find them to be without merit. Concur — Ellerin, J. P., Kupferman, Ross, Asch and Kassal, JJ.